DAWN WARREN and MICHELLE FEBBRAIO, Appellants,
v.
PREMIERE ABSTRACT AND TITLE, LLC, a Florida Limited Liability Company, NATIONWIDE MORTGAGE LENDERS CORPORATION, a Florida Corporation, PREMIERE GROUP CORPORATION, a Florida corporation, NATIONAL CITY BANK, a Division of National city Corporation, a Foreign Corporation, JOHN D'AMATO, individually, jointly and severely, COMMONWEALTH LAND TITLE INSURANCE COMPANY, a Foreign Corporation, Appellees.
Nos. 4D09-581, 4D09-671
District Court of Appeal of Florida, Fourth District.
December 29, 2010.
Stephen Rakusin of The Rakusin Law Firm, A Professional Association, Fort Lauderdale, for appellants.
Mario M. Ruiz of Cohen Fox P.A., Miami, for appellee, Commonwealth Land Title Ins. Co.
PER CURIAM.
Affirmed.
HAZOURI, DAMOORGIAN and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.